     Case: 1:20-cv-02639 Document #: 20 Filed: 06/11/20 Page 1 of 1 PageID #:60

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Robert J. Baker
                                           Plaintiff,
v.                                                          Case No.: 1:20−cv−02639
                                                            Honorable John Z. Lee
Bayview Loan Servicing LLC, et al.
                                           Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 11, 2020:


        MINUTE entry before the Honorable John Z. Lee: Telephone Conference set for
7/30/20 at 9:15 a.m. In light of the COVID−19 pandemic and the related General Orders,
the Court finds that it is necessary to conduct the status hearing via telephone conference.
The call−in number is 888−273−3658 and the access code is 1637578. Counsel of record
will receive a separate email at least 12 hours prior to the start of the telephonic hearing
with instructions on how to join the call. All persons granted remote access to proceedings
are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
court−imposed sanctions, including removal of court issued media credentials, restricted
entry to future hearings, denial of entry to future hearings, or any other sanctions deemed
necessary by the Court. All participants should review the Court's standing order
regarding telephone conferences that is on Judge Lee's website, which can be found at:
https://www.ilnd.uscourts.gov/judge−info.aspx?4Qf5 zc8loCI5U7rfMP9DHw==. Mailed
notice(ca, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
